UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 4, 2007 (August 30, 2007) Mediware Information Systems, Inc. (Exact name of registrant as specified in its charter) New York 1-10768 11-2209324 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11711 West 79th Street, Lenexa, KS 66214 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (913) 307-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On August 30, 2007, Jonathan Churchill, 74, submitted notice of his resignation as a member ofthe Board of Directors of Mediware Information Systems, Inc., effective immediately.Mr. Churchill has not expressed any disagreement with Mediware’s operations, policies or practices. (d) Mediware’s Board of Directors elected on August 30, 2007 Richard Greco, Jr., 38, to fill the vacancy created by Mr. Churchill’s resignation.A press release describing these events, which contains biographical information regarding Mr. Greco, is attached as Exhibit 99.1 to this Current Report on Form 8-K. Mr. Greco will serve as a director until the next annual meeting of the shareholders of Mediware and until his successor is duly elected and qualified.The committees of the Board of Directors on which Mr. Greco may serve is unknown as of the date of filing of this Current Report on Form 8-K. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1 Press Release of Mediware Information Systems, Inc., dated September 4, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIWARE INFORMATION SYSTEMS, INC Date:September 4, 2007 By: /s/MarkB.Williams MarkB.Williams Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release of Mediware Information Systems, Inc., datedSeptember 4, 2007.
